ERNEST C. KEPPLER, State Senator Legislature
As chairman and on behalf of the Senate Organization Committee, you request my opinion on the question of whether or not the salaries, including all fringe benefits, paid individual teachers for services as public employes are matters of public record.
Section 19.21 (1), Stats., provides:
      "Each and every officer of the state, or of any county, town, city, village, school district, or other municipality or district, is the legal custodian of and shall safely keep and preserve all property and things received from his predecessor or other persons and required by law to be filed, deposited, or kept in his office, or which are in the lawful possession or control of himself or his deputies, or to the possession or control of which he or they may be lawfully entitled, as such officers."
There are several documents or records within the possession or control of the superintendent of a school district that would contain information on the salaries, including fringe benefits, paid to individual teachers employed by the district. A non-exclusive listing of such documents would include: (1) individual teachers' contracts, which necessarily would contain information concerning salary and other fringe benefits, or reference to other documents setting forth such information; (2) payroll records necessary to determine gross salary, paychecks, required federal and state income tax withholding, and other wage deductions; (3) collective bargaining agreements, if such have been entered into by the school district and the collective bargain unit; and (4) all materials including but not limited to correspondence, computer data and ancillary records as they relate to the categories just listed.
Since these records are properly in the possession, control, or entitlement of the superintendent or his or her deputies, they are clearly public records within the meaning of sec. 19.21 (1), Stats.
Section 19.21 (2), Stats., provides:
      "Except as expressly provided otherwise, any person may with proper care, during office hours and subject to such orders *Page 145 
or regulations as the custodian thereof prescribes, examine or copy any of the property or things mentioned in sub. (1). Any person may, at his own expense and under such reasonable regulations as the custodian prescribes, copy or duplicate any materials, including but not limited to blueprints, slides, photographs and drawings. Duplication of university expansion materials may be performed away from the office of the custodian if necessary."
I am unaware that there is any express provision that the above-mentioned records do not fall within the ambit of sec.19.21, Stats., and therefore conclude that your question must be answered in the affirmative.
RWW:WHW